            Case 1:20-cv-00478-DAD-EPG Document 21 Filed 09/17/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9
     JOSHUA BLAND,                                       Case No. 1:20-cv-00478-DAD-EPG (PC)
10
                     Plaintiff,                          ORDER REQUESTING THAT THE
11                                                       WARDEN OF CORCORAN STATE
            v.                                           PRISON RESPOND TO PLAINTIFF’S
12                                                       MOTION FOR INJUNCTIVE RELIEF
     ROBERT RODRIGUEZ, et al.,                           (ECF NO. 20)
13
                   Defendants.                           ORDER DIRECTING CLERK TO
14                                                       SEND A COPY OF THIS ORDER AND
                                                         PLAINTIFF’S MOTION (ECF NO. 20)
15                                                       TO SENIOR ASSISTANT ATTORNEY
                                                         GENERAL MONICA ANDERSON,
16                                                       THE WARDEN OF CORCORAN
                                                         STATE PRISON, AND THE
17                                                       LITIGATION COORDINATOR AT
                                                         CORCORAN STATE PRISON
18

19           Joshua Bland (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
20   this civil rights action filed pursuant to 42 U.S.C. § 1983.
21           In Plaintiff’s First Amended Complaint, Plaintiff alleges, among other things, that he
22   was attacked by inmates and that certain defendants failed to protect him from the attack. (ECF
23   No. 14). On August 18, 2020, the Court issued findings and recommendations, recommending
24   that this action proceed only on Plaintiff’s failure to protect claim. (ECF No. 16).1
25           On September 14, 2020, Plaintiff filed a motion for injunctive relief, alleging that he is
26   going to be transferred to the same institution and facility where the incident occurred. (ECF
27

28            1
                The district judge has not yet addressed the findings and recommendations. The Court will authorize
     service after the findings and recommendations are addressed, if any claims are allowed to proceed.

                                                             1
           Case 1:20-cv-00478-DAD-EPG Document 21 Filed 09/17/20 Page 2 of 2



 1   No. 20). Plaintiff fears that he will once again be attacked if he is transferred.
 2          Given Plaintiff’s allegations, the Court will request that the Warden of Corcoran State
 3   Prison file a response to Plaintiff’s motion for injunctive relief.
 4          Accordingly, IT IS REQUESTED that, within twenty-one (21) days from the date of
 5   service of this order, the Warden of Corcoran State Prison file a response to Plaintiff’s motion
 6   for injunctive relief (ECF No. 20).
 7          Additionally, IT IS ORDERED that the Clerk of Court is directed to serve Senior
 8   Assistant Attorney General Monica Anderson, the Warden of Corcoran State Prison, and the
 9   Litigation Coordinator at Corcoran State Prison with a copy of this order and Plaintiff’s motion
10   for injunctive relief (ECF No. 20).
11
     IT IS SO ORDERED.
12

13
        Dated:     September 17, 2020                            /s/
14                                                         UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       2
